DETAILED ACTION
Claims 1-2, 6-13, 15-17, 20-22, and 24 are pending.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/28/2022 has been entered.
The office acknowledges the following papers:
Claims and remarks filed on 3/28/2022.

New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9-10, 13, 15-17, 20-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen et al. (U.S. 2007/0220334), in view of Tran (U.S. 2017/0351518), in view of Catherwood et al. (U.S. 2003/0028696), in view of Official Notice.
As per claim 1:
Pedersen and Tran disclosed a processor comprising at least one processing module, each processing module comprising: 
an execution pipeline (Tran: Figure 2 element 200, paragraphs 3, 17, and 19)(Pedersen: Figure 1 element 102, paragraph 17)(Tran disclosed a pipelined processor that implements multithreading. The combination implements the multithreaded pipelined processor as the CPU of Pedersen.); 
memory (Pedersen: Figure 1 element 106, paragraph 17); 
an instruction fetch unit operable to switch between an operational mode and a debugging mode, the instruction fetch unit being configured so as, when in the operational mode, to fetch machine code instructions from the memory into the execution pipeline to be executed (Pedersen: Figure 1 elements 118 and 134, paragraphs 25-27)(In a non-debug mode, program instructions are fetched from program memory to the CPU for execution. Instructions can also be fetched in a debug mode into the CPU.); 
a set of program state registers for representing a program state of a program comprising the instructions being fetched from the memory in the operational mode (Tran: Figure 2 elements 202 and 210, paragraph 23)(Pedersen: Figure 1 element 102, paragraph 17)(Tran disclosed separate thread register files and separate thread program counter registers. The combination implements the multithreaded pipelined processor as the CPU of Pedersen.), the program state registers including a program counter register arranged to hold a program counter value (Tran: Figure 2 element 202, paragraph 23)(Pedersen: Figure 1 element 102, paragraph 17)(Tran disclosed separate thread program counter registers. The combination implements the multithreaded pipelined processor as the CPU of Pedersen.), the instruction fetch unit being configured so as, when in the operational mode, to fetch instructions from a location in the memory specified by the program counter value and to increment the program counter value in the program counter register with each instruction fetch (Tran: Figures 1B and 2 element 202 and 216, paragraphs 17 and 23)(Pedersen: Figure 1 elements 106 and 134, paragraphs 17 and 25)(Tran disclosed fine-grain multithreading that fetches instructions from different threads each clock cycle. The combination implements the fine-grain multithreading of Tran into the CPU of Pedersen. When in a non-debug mode, a thread PC is used to fetch thread instructions from the program memory. Official notice is given that program counters increment for the advantage of fetching the next instruction in memory at the next fetching cycle. Thus, it would have been obvious to one of ordinary skill in the art that each of the thread PC register values are incremented each clock cycle they are used to fetch instructions from program memory.); and 
a debug interface for connecting to a debug adapter (Pedersen: Figure 1 elements 104 and 108, paragraph 18)(The external debugger (i.e. debug adapter) is connected to the on-chip debug system (i.e. debug interface).); 
wherein the debug interface comprises a debug instruction register enabling the debug adapter to write a machine code instruction to the debug instruction register (Pedersen: Figure 1 elements 104, 108, and 116, paragraphs 18 and 27-28)(The external debugger (i.e. debug adapter) sends debug instructions to the DINST register.), and wherein the instruction fetch unit is configured so as, when in the debug mode, to fetch machine code instructions from the debug instruction register into the pipeline instead of from the memory (Pedersen: Figure 1 elements 116-118 and 134, paragraphs 20-21 and 27-29)(When in debug mode and the MM bit is clear, instructions for debugging are fetched into the CPU from the DINST register.), wherein in the debug mode, the instruction fetch unit is caused to be clocked to fetch an instruction from the debug instruction register into the pipeline by the debug adapter writing a new instruction to the debug instruction register (Pedersen: Figure 1 elements 116-118 and 134, paragraphs 20-21 and 27-29)(The external debugger writes instructions into the DINSTR and sets the valid bit for the instruction. When in debug mode, the MM bit is clear, and the instruction is valid in the DINST register, instructions for debugging are fetched into the CPU from the DINST register. Official notice is given that fetch stages can be clocked for the advantage of synchronously providing fetched instructions to be subsequently decoded. Thus, it would have been obvious to one of ordinary skill in the art to implement clocking when accessing the DINST register.).
The advantage of multithreading and dedicated thread resources is that performance is improved by execution of multiple threads and thread switching times are reduced from the dedicated thread resources. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the multithreaded processor of Tran into Pedersen for the above advantages.
Pedersen and Tran failed to teach wherein the processor is further configured, upon switching to the debug mode, to pause the program counter value in the program counter register until returning to the operational mode, whereupon the instruction fetch unit continues from the program counter value left in the program counter register and resumes incrementing the program counter value.
However, Catherwood combined with Pedersen and Tran disclosed wherein the processor is further configured, upon switching to the debug mode, to pause the program counter value in the program counter register until returning to the operational mode, whereupon the instruction fetch unit continues from the program counter value left in the program counter register and resumes incrementing the program counter value (Catherwood: Figure 3 elements 330 and 345-350, paragraphs 51-54)(Tran: Figures 1B and 2 element 202 and 216, paragraphs 17 and 23)(Pedersen: Figure 1 elements 116-118 and 134, paragraphs 5, 17, 20-21 and 27-30)(Catherwood disclosed detecting a repeat instruction and inhibiting the incrementing of the PC register until the repeating instruction has finished execution. Tran disclosed fine-grain multithreading that uses separate PC registers to fetch from the instruction cache on a round-robin basis. Pedersen disclosed entering a debug mode upon encountering a software breakpoint. Pedersen also disclosed that when in debug mode and the MM bit is clear, instructions for debugging are fetched into the CPU from the DINST register. The combination allows for inhibiting thread PC registers from incrementing upon entering a debug mode and resume incrementing thread PC registers upon exiting the debug mode to resume normal fetching and execution.).
The advantage of inhibiting PC incrementing upon detection of certain instruction types is that PC values don’t have to later be restored upon resumption of normal fetching. In addition, program memory fetching can also be inhibited for the advantage of power savings (Catherwood: Paragraph 53). Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the inhibiting of PC incrementing of thread PC registers of Tran within Pedersen upon encountering software interrupts for the above advantages.
As per claim 2:
Pedersen, Tran and Catherwood disclosed the processor of claim 1, wherein the debug interface comprises only one debug instruction register and the debug instruction register is arranged to hold only a single machine code instruction at a time (Pedersen: Figure 1 element 116, paragraphs 17 and 27-29)(The DINST register hold a single instruction.).
As per claim 9:
Pedersen, Tran and Catherwood disclosed the processor of claim 1, wherein: 
the instruction fetch unit is configured to fetch machine code instructions from each of a plurality of concurrent threads and interleave them through the pipeline each in a respective time slot in a recurring sequence of time slots (Tran: Figures 1B and 2 elements 202 and 216, paragraphs 3, 17-18, and 23)(Pedersen: Figure 1 element 102, paragraph 17)(The combination implements the fine-grain multithreading of Tran into the CPU of Pedersen. Fine-grain multithreading allows for multiple threads to fetch on a round-robin basis and interleaves the threads in pipeline stages of the processor.), and said program state registers comprise a plurality of sets of context registers, each set arranged to represent a program state of a respective one of the concurrent threads (Tran: Figure 2 elements 202 and 210, paragraph 23)(Pedersen: Figure 1 element 102, paragraph 17)(Tran disclosed separate thread register files and separate thread program counter registers. The combination implements the multithreaded pipelined processor as the CPU of Pedersen.); and 
the debug interface comprises a context identifier register writeable by the debug adapter to identify one of the time slots (Tran: Figure 4 elements 400 and 406, paragraphs 31-32)(Pedersen: Figure 1 elements 104 and 108, paragraph 17)(Tran disclosed a thread enable register to indicate if any threads are disabled. The combination implements the thread enable register within the on-chip debugger to determine if a thread is in a debug or non-debug mode. Control information from the external debugger allows for setting data within the thread enable register.), and the instruction fetch unit is configured to apply the debug mode only in the identified time slot, fetching the instructions from the debug instruction register only in place of the respective thread (Tran: Figures 1B and 2 element 202 and 216, paragraphs 17 and 23)(Pedersen: Figure 1 elements 106, 116-118, and 134, paragraphs 17, 20-21, 25, and 27-29)(Tran disclosed fine-grain multithreading that fetches instructions from different threads each clock cycle. The combination implements the fine-grain multithreading of Tran into the CPU of Pedersen. When in a non-debug mode for a given thread, a thread PC is used to fetch thread instructions from the program memory. When in debug mode and the MM bit is clear for a given thread, instructions for debugging are fetched into the CPU from the DINST register for the thread.).
As per claim 10:
Pedersen, Tran and Catherwood disclosed the processor of claim 9, wherein the instruction fetch unit is configured to continue fetching the instructions of the respective threads in the other time slots, other than the identified time slot, from the memory when the identified time slot is in the debug mode  (Tran: Figures 1B and 2 element 202 and 216, paragraphs 17 and 23)(Pedersen: Figure 1 elements 106, 116-118, and 134, paragraphs 17, 20-21, 25, and 27-29)(Tran disclosed fine-grain multithreading that fetches instructions from different threads each clock cycle. The combination implements the fine-grain multithreading of Tran into the CPU of Pedersen. When in a non-debug mode for a given thread, a thread PC is used to fetch thread instructions from the program memory. When in debug mode and the MM bit is clear for a given thread, instructions for debugging are fetched into the CPU from the DINST register for the thread.).
As per claim 13:
Pedersen, Tran and Catherwood disclosed the processor of claim 1, implemented on a chip wherein the debug adapter is an external debug adapter (Pedersen: Figure 1 elements 102 and 108, paragraph 17)(The external debugger (i.e. debug adapter) is external to the CPU.), the processor comprising one or more pins for enabling the debug adapter to form said connection from off-chip (Pedersen: Figure 1 elements 102 and 108, paragraph 17)(Official notice is given that pins can be used to connect devices together for the advantage of data communications between devices. Thus, it would have been obvious to one of ordinary skill in the art to implement pins between the external debugger and CPU.).
As per claim 15:
Claim 15 essentially recites the same limitations of claim 1. Therefore, claim 15 is rejected for the same reasons as claim 1.
As per claim 16:
Pedersen, Tran and Catherwood disclosed the method of claim 15, wherein the second machine code instructions are received from the debug adapter external to a chip on which the processor is built (Pedersen: Figure 1 elements 116 and 132, paragraphs 17, 21, and 27)(When in debug mode and the MM bit is clear, instructions for debugging are sent from the external debugger to the DINST register. The external debugger (i.e. debug adapter) is external to the on-chip debugger.).
As per claim 17:
The additional limitation(s) of claim 17 basically recite the additional limitation(s) of claim 2. Therefore, claim 17 is rejected for the same reason(s) as claim 2.
As per claim 20:
Claim 20 essentially recites the same limitations of claim 1. Therefore, claim 20 is rejected for the same reasons as claim 1.
As per claim 21:
The additional limitation(s) of claim 21 basically recite the additional limitation(s) of claim 16. Therefore, claim 21 is rejected for the same reason(s) as claim 16.
As per claim 22:
The additional limitation(s) of claim 22 basically recite the additional limitation(s) of claim 2. Therefore, claim 22 is rejected for the same reason(s) as claim 2.
As per claim 24:
Claim 24 essentially recites the same limitations of claim 10. Therefore, claim 24 is rejected for the same reasons as claim 10.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen et al. (U.S. 2007/0220334), in view of Tran (U.S. 2017/0351518), in view of Catherwood et al. (U.S. 2003/0028696), in view of Official Notice, further in view of Johnson et al. (U.S. 2005/0188358).
As per claim 6:
Pedersen, Tran and Catherwood disclosed the processor of claim 1.
Pedersen, Tran and Catherwood failed to teach wherein the debug interface further comprises an output register readable by the debug adapter; and wherein the debug interface is operable to receive a request from the debug adapter requesting to read a specified one of the program state registers, and is configured to respond to the request by copying a value from the specified program state register into the output register to be read by the debug adapter.
However, Johnson combined with Pedersen, Tran and Catherwood disclosed wherein the debug interface further comprises an output register readable by the debug adapter (Johnson: Figure 6 element 660, paragraphs 63-64 and 66)(Pedersen: Figure 1 elements 104 and 108, paragraph 17)(Johnson disclosed debugger registers to save and restore processor state. The combination implements registers into the on-chip debugger (i.e. debug interface) to save and restore CPU states.); and wherein the debug interface is operable to receive a request from the debug adapter requesting to read a specified one of the program state registers, and is configured to respond to the request by copying a value from the specified program state register into the output register to be read by the debug adapter (Johnson: Figures 6 and 11 elements 660 and 1104, paragraphs 63-64 and 66)(Pedersen: Figure 1 elements 104, 108, 116, and 132, paragraphs 17 and 27-29)(The combination implements registers into the on-chip debugger (i.e. debug interface) to save and restore CPU states. The combination allows for the debugger save instructions to be sent to the DINST via the external debugger to save CPU register data to the on-chip debugger registers.).
The advantage of saving and restoring processor state during debugging is that it ensures that processor state isn’t overwritten and lost during debugging execution. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the debugging save/restore operations of Johnson into the system of Pedersen for the above advantage.
As per claim 7:
Pedersen, Tran and Catherwood disclosed the processor of claim 1.
Pedersen, Tran and Catherwood failed to teach wherein the debug interface further comprises one or more debug data registers each arranged to be either of both of: - writeable by the debug adapter and readable by debug instructions executed by the pipeline, and/or - readable by the debug adapter and writeable by the debug instructions.
However, Johnson combined with Pedersen, Tran and Catherwood disclosed wherein the debug interface further comprises one or more debug data registers each arranged to be either of both of: 
- writeable by the debug adapter and readable by debug instructions executed by the pipeline (Johnson: Figures 6 and 11 elements 660 and 1104, paragraphs 63-64 and 66)(Pedersen: Figure 1 elements 104, 108, 116, and 132, paragraphs 17 and 27-29)(The combination implements registers into the on-chip debugger (i.e. debug interface) to save and restore CPU states. The combination allows for the debugger save instructions to be sent to the DINST via the external debugger to save CPU register data to the on-chip debugger registers.), and/or 
- readable by the debug adapter and writeable by the debug instructions.
The advantage of saving and restoring processor state during debugging is that it ensures that processor state isn’t overwritten and lost during debugging execution. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the debugging save/restore operations of Johnson into the system of Pedersen for the above advantage.
As per claim 8:
Pedersen, Tran, Catherwood, and Johnson disclosed the processor of claim 7, wherein the processor comprises no hardware configured to automatically save any of the program state from the program state registers upon switching to the debug mode (Catherwood: Figure 3 elements 330 and 345-350, paragraphs 51-54)(Tran: Figures 1B and 2 element 202 and 216, paragraphs 17 and 23)(Pedersen: Figure 1 element 102, paragraph 17)(Pedersen disclosed no saving/restoring of CPU registers upon entering/exiting a debug mode of operation. In addition, the combination allows for inhibiting thread PC registers from incrementing upon entering a debug mode and resume incrementing thread PC registers upon exiting the debug mode to resume normal fetching and execution. Thus, the PC register data of all of the threads aren’t automatically saved/restored upon entering/exiting a debug mode.); and instead, some of the debug instructions save the program state to an external source via at least one of the one or more debug data registers (Johnson: Figures 6 and 11 elements 660 and 1104, paragraphs 63-64 and 66)(Pedersen: Figure 1 elements 104, 108, 116, and 132, paragraphs 17 and 27-29)(The combination implements registers into the on-chip debugger (i.e. debug interface) to save and restore CPU states. The combination allows for the debugger save instructions to be sent to the DINST via the external debugger to save CPU register data to the on-chip debugger registers.), and then re-store the program state in the program state registers before returning to the operational mode  (Johnson: Figures 6 and 11 elements 660 and 1112, paragraphs 63-64, 66, and 71)(Pedersen: Figure 1 elements 104, 108, 116, and 132, paragraphs 17 and 27-29)(The combination implements registers into the on-chip debugger (i.e. debug interface) to save and restore CPU states. The combination allows for the debugger restore instructions to be sent to the DINST via the external debugger to restore CPU register data from the on-chip debugger registers.).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen et al. (U.S. 2007/0220334), in view of Tran (U.S. 2017/0351518), in view of Catherwood et al. (U.S. 2003/0028696), in view of Official Notice, further in view of Songer et al. (U.S. 7,080,283).
As per claim 11:
Pedersen, Tran and Catherwood disclosed the processor of claim 1.
Pedersen, Tran and Catherwood failed to teach a plurality of said processing modules, and a debug bus for making the connection between the debug adapter and the debug interface on each of the plurality of processing modules, the debug bus being arranged to enable the debug adapter to access the debug interface on a selected one of said processing modules, in order to write to the debug instruction register and any other registers of the debug interface writeable by the debug adapter on the selected processing module, and to read from any registers of the debug interface readable by the debug adapter on the selected processing module.
However, Songer combined with Pedersen, Tran and Catherwood disclosed a plurality of said processing modules, and a debug bus for making the connection between the debug adapter and the debug interface on each of the plurality of processing modules (Songer: Figure 2 elements 230-240, column 6 lines 34-61)(Pedersen: Figure 1 elements 102-108, paragraph 17)(Songer disclosed a plurality of CPU cores that can be debugged. The combination implements a plurality of processor cores within Pedersen that can be debugged by the on-chip debugger and external debugger.), the debug bus being arranged to enable the debug adapter to access the debug interface on a selected one of said processing modules, in order to write to the debug instruction register and any other registers of the debug interface writeable by the debug adapter on the selected processing module (Songer: Figure 2 elements 230-240, column 6 lines 34-61)(Pedersen: Figure 1 elements 116-118 and 134, paragraphs 20-21 and 27-29)(The combination implements a plurality of processor cores within Pedersen that can be debugged by the on-chip debugger and external debugger. When in debug mode and the MM bit is clear in a specific processor core, instructions for debugging are fetched into the processor core from the external debugger via the DINST register.), and to read from any registers of the debug interface readable by the debug adapter on the selected processing module (Songer: Figure 2 elements 230-240, column 6 lines 34-61)(Pedersen: Figure 1 elements 104 and 108, paragraphs 20-21 and 27-29)(The combination implements a plurality of processor cores within Pedersen that can be debugged by the on-chip debugger and external debugger. Official notice is given that external debuggers can read data from processor cores for the advantage of reading processor state to detect errors. Thus, it would have been obvious to one of ordinary skill in the art to implement the reading of processor core state values in Pedersen by the debugger.).
The advantage of implementing a processor array is that increased performance can be achieved by using more processing resources. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the processing core array of Songer within the system of Pedersen for the above advantage.
As per claim 12:
Pedersen, Tran, Catherwood, and Songer disclosed the processor of claim 11, wherein the bus is a 1-bit daisy chain bus, daisy-chaining between the plurality of processing modules (Songer: Figure 2 element 260, column 6 lines 34-61)(Pedersen: Figure 1 elements 102-108, paragraph 17)(Songer disclosed a plurality of CPU cores that can be debugged. The combination implements a plurality of processor cores within Pedersen that can be debugged by the on-chip debugger and external debugger. A plurality of daisy-chain buses are implemented in the combination to output debugging data.).

Response to Arguments
The arguments presented by Applicant in the response, received on 3/28/2022 are not considered persuasive.
Applicant argues for claims 1, 15, and 20:
“Pedersen does not use the claimed method and, instead, uses an asynchronous buffer with valid tags. The DINST buffer 116 of Pedersen is an asynchronous buffer for queuing up multiple instructions. This is evidenced for example by paragraphs 18, 20 & 27-28 of Pedersen, which refer to instructions (plural) when discussing DINST. Hence in Pedersen DINST is a buffer to queue multiple incoming instructions, whereby the external debugger 108 simply fills this with debug instructions at its own pace, and separately the CPU 102 polls the DINST buffer according to the CPU's own internal clock.
In Pedersen, each slot in the DINST buffer 116 has a corresponding valid tag. When the external debugger writes instructions to a slot in the DINST register 116, the slot is tagged as valid by raising the tag bit. When the instruction is fetched, the register is tagged as invalid. If the CPU 102 attempts to fetch from an invalidated DINST register, then it is stalled until the DINST is written to by the external debugger. See paragraph 27 of Pedersen.”  

This argument is not found to be persuasive for the following reason. Pedersen makes no mention of the terms “slot”, “asynchronous”, “poll”, or “internal clock”. The valid bit gives the reading and writing of the DINST register aspects of asynchronous processing. However, Pedersen doesn’t explicitly state that the reading of the DINST register with a valid instruction occurs in an asynchronous manner, such as notifications. 
Pedersen in view of Official Notice allows for synchronously checking the DINST register each clock cycle when in debug mode. In cycles where a valid instruction is held in the DINST register, the system is in debug mode, and the MM bit is clear, the MUX selects the valid instruction from the DINST register to output to the CPU. In cycles where the DINST register has an invalid tag, no instruction is sent to the CPU when in debug mode.
There is no support in Pedersen holding multiple instructions within the DINST register. Paragraph 17 recites “includes a debug instruction (DINST) register 116 separate from the program memory 106 for holding the replaced instruction. The DINST register 116 can receive the replaced instruction from …” (emphasis added). Paragraph 27 mentions sending debug instructions to the DINST register. However, the context of paragraph 27 makes clear that multiple debug instructions are sent to the DINST register over time. If the DINST register held multiple instructions, then Pedersen would have to further detail how one instruction is selected over another (e.g. FIFO, etc.). However, given a full reading of the Pedersen reference, it’s clear that the DINST register isn’t configured for holding multiple instructions at once.
Applicant argues for claims 1, 15, and 20:
“There is an issue with the system of Pedersen, namely that since the external debugger 108 runs asynchronously with the internal CPU 104, then it may at times fill the DINST buffer 116 with debug instructions faster than they are consumed. Hence Pedersen requires a whole DINST buffer 116 to allow for the possibility of needing to queue up multiple incoming instructions until they can be consumed by the CPU 102. Such a buffer requires a relatively large amount of silicon on chip, and the debugger 108 may still stall if the queue fills up. Further, the CPU may stall if it consumes debug instructions faster than they are written by the external debugger 108, such that the queue empties and the CPU 102 attempts to fetch an instruction from the register but a value has not been written. The invention of present claim 1 overcomes this problem by causing the11 Application No: 16/527,454 Customer No. 27683instruction fetch unit to fetch an instruction from the debug instruction by a write to the debug instruction register. This eliminates the need to provide a large buffer and to tag each register value, and further improves the efficiency, as there will be no stalls caused by the CPU attempting to fetch instructions before they are ready or the external debugger attempting to write instructions when the buffer is already full.
At page 9, the Final Office Action asserted that the DINST register of Pedersen is configured to take only a single instruction, rather than queuing instructions. The rejection cited paragraphs 17 and 27-29. Applicant respectfully disagrees. Pedersen's paragraph 17 refers to DINST holding a replaced instruction. However just because one instruction has been replaced does not mean there are not other instructions in DINST. Elsewhere, e.g. in paragraphs 18, 20, 27 and 28, Pedersen refers to instructions in the plural in relation to the DINST register 116. 
At one point paragraph 27 does refer to "the register value" in the singular, but this is just because here it happens to be referring to a particular individual DINST write event. This does not exclude there being multiple register values for multiple write events. Earlier in paragraph 27, instructions are referred to in the plural (e.g. "instructions from the DINST register", "the tagging of valid and invalid instructions ensures that the CPU fetches a register value only once"). Therefore, Pedersen discloses tagging of valid and invalid instructions in a register capable of taking multiple values.”  

This argument is not found to be persuasive for the following reason. The point of the external debugger running faster than the CPU is hypothetical. The fact that the debugger is external implies that loading instructions from the external debugger to the DINST register is likely slower than the clock cycle rate of the CPU. Again, Pedersen makes no mention of the term “queue.” As noted above in the first remarks, Pedersen doesn’t support the DINST register holding multiple instructions. 
Applicant argues for claims 1, 15, and 20:
“Further, in paragraph 28, Pedersen states "When the INC bit is set, the external debugger can determine that it is safe to scan a further instruction(s) to the DINST register". If the DINST register only took one value, this sentence would make no sense, as the external debugger would never be able to determine that it was safe to scan multiple instructions in serial to the debugger, as this would depend on future actions of the CPU. The option of scanning further instructions only makes sense if the DINST register is capable of taking multiple values. 
Applicant therefore respectfully maintains that Pedersen employs an asynchronous buffer whereby the external debugger 108 queues up instructions in the DINST register according to its own external clock, and separately the CPU 102 polls the DINST buffer according to the CPU's own internal clock. This means Pedersen does not disclose the feature of present claim 1: "the instruction fetch unit is configured to be clocked to fetch an instruction from the debug instruction register into the pipeline by the debug adapter writing a new instruction to the debug instruction register".”  

This argument is not found to be persuasive for the following reason. The INC bit is set by the CPU upon completion of a previous instruction. The INC bit simply allows for sending an instruction to the DINST register after to completion of an instruction in the CPU. Stated another way, this appears to simply be a delay feature and not a requirement that the DINST must hold multiple instructions.
Applicant argues for claims 1, 15, and 20:
“Even if, arguendo, Pedersen was to be read as disclosing a DINST register capable of taking only a single instruction rather than a queue, the clocking mechanism of claim 1 is still not disclosed. Pedersen discloses that the CPU stalls if it attempts to read from an invalidated DINST register (paragraph 27, last sentence). In other words, the CPU is still running according to an internal clocking mechanism, rather than being clocked externally by the DINST register value (and if clocking were triggered by the register value, this situation would not arise). 
There is therefore still an issue with the system of Pedersen, in that according to the last sentence of paragraph 27, the internal fetch mechanism of Pedersen is periodically clocked by the CPU's internal clock, attempting to fetch instructions each time but stalling. This is wasteful of energy since the internal instruction fetch unit the CPU is being repeatedly clocked needlessly to attempt an instruction fetch from an empty DINST register, on its normal internal instruction fetch cycle, merely in order to keep checking that the valid tag field in the DINST register is not raised. Catherwood and Official Notice do not cure this deficiency.1 Therefore, the combination of art does not render claim 1 obvious.”  

This argument is not found to be persuasive for the following reason. Having a single clocking method for fetching in both the non-debug and debug mode has its advantages compared to setting up a second mechanism for the debug mode. It may be that the non-debug mode executes far greater than the debug mode, which would allow for some forgiveness in some efficiency in the non-debug mode. When in debug mode, the CPU is still processing the inserted instructions from the DINST register and running. The selection of synchronous polling over asynchronous notifications is a design choice. 
Applicant argues for claim 24:
“Hence if the person of ordinary skill in the art had decided to implement debugging in a multi-threaded processor merely by combining Tran and Pedersen, they would simply create a processor which could operate in the whole processor either a debug or a non-debug modefor all threads. It is only with hindsight of the present application that a person of the ordinary skill in the art would have considered allowing debugging to occur only in a single thread, while other threads continue to run in a non-debug mode. 
This idea is not disclosed in either Pedersen or Tran. There is no teaching in Tran or Pedersen that debugging could be done in only a single thread slot while other threads continue to operate. Advantageously, this allows processing to continue in some threads even during debugging of another thread. 
The rejection proposed that the combination of Tran and Pedersen would have a MM bit set for each thread (page 8 of the Final Office Action). However, the MM bit in Pedersen is not set to distinguish between a normal mode and a debug mode. Rather, the MM bit is set to indicate whether the self-hosted or external debugger should be used for debugging (paragraph 21). Hardware is not disclosed in Pedersen that distinguishes between a debug mode and a non-debug mode. Instead, software instructions are used (see paragraph 39). The feature of "a context identifier register writeable by the debug adapter to identify one of the time slots" therefore has no analogous single bit in Pedersen that the skilled person could use as a starting point in creating the present invention. For at least this reason, claim 24 is not obvious.”  

This argument is not found to be persuasive for the following reason. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The combination allows for fine-grain multithreading, where each thread can be processed in non-debug mode or debug mode. Thus, reading upon the claimed limitation.

	Conclusion
The following is text cited from 37 CFR 1.111(c): In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183